File Nos. 33-1857 & 811-4503 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-12 AQUILA MUNICIPAL TRUST (Exact Name of Registrant as Specified in Charter) 120 West 45th Street, Suite 3600 New York, New York 10036 (Address of Principal Executive Offices) (212) 697-6666 (Registrant's Telephone Number) Payment of Filing Fee (Check the appropriate box): [X] No fee required Aquila Group of Funds Aquila Municipal Trust Aquila Narragansett Tax-Free Income Fund IMPORTANT NOTICE: Please exercise your right to vote as soon as possible! Dear Shareholder: We recently sent you proxy materials concerning an important proposal affecting your Fund, which will be considered at a Special Meeting of Shareholders of your Fund on December 1, 2015 at the offices of Morgan, Lewis & Bockius, 101 Park Avenue, New York, New York. This letter was sent because you held shares in the Fund on the September 8, 2015 record date and we have not received your vote. YOUR FUND’S BOARD RECOMMENDS YOU VOTE "FOR" THE PROPOSAL YOUR VOTE IS VERY IMPORTANT VOTING NOW HELPS AVOID UNNECESSARY COMMUNICATIONS WITH SHAREHOLDERS AND ELIMINATES PHONE CALLS Voting takes only a few moments.Please vote using one of the following options: 1. VOTE ONLINE Log on to the website listed on your voting instruction form. Please have your voting instruction form in hand to access your control number and follow the on screen instructions. 2. VOTE BY TOUCH-TONE TELEPHONE Call the toll free number listed on your voting instruction form. Please have your voting instruction form in hand to access your control number and follow the recorded instructions. 3. VOTE BY MAIL Complete, sign and date the enclosed voting instruction form(s), then return them in the enclosed postage paid envelope. The proxy materials we sent you contain important information regarding the proposal that you and other shareholders are being asked to consider. Please read the materials carefully. If you have any questions regarding the proposal, or need assistance with voting, you may call Computershare Fund Services, your Fund’s proxy solicitor, toll free at 866-963-6125. Thank you for your prompt attention to this matter. If you have already voted, we appreciate your participation. Aquila Group of Funds Aquila Municipal Trust Aquila Narragansett Tax-Free Income Fund IMPORTANT NOTICE: Please exercise your right to vote as soon as possible! Dear Shareholder: We recently sent you proxy materials concerning an important proposal affecting your Fund, which will be considered at a Special Meeting of Shareholders of your Fund on December 1, 2015 at the offices of Morgan, Lewis & Bockius, 101 Park Avenue, New York, New York. This letter was sent because you held shares in the Fund on the September 8, 2015 record date and we have not received your vote. YOUR FUND’S BOARD RECOMMENDS YOU VOTE "FOR" THE PROPOSAL YOUR VOTE IS VERY IMPORTANT VOTING NOW HELPS AVOID UNNECESSARY COMMUNICATIONS WITH SHAREHOLDERS AND ELIMINATES PHONE CALLS Voting takes only a few moments.Please vote using one of the following options: 1. VOTE ONLINE Log on to www.proxy-direct.com.Please have your proxy card in hand to access your control number (located in the box) and follow the on screen instructions. 2. VOTE BY TOUCH-TONE TELEPHONE Call 1-800-337-3503. Please have your proxy card in hand to access your control number (located in the box) and follow the recorded instructions. 3. VOTE BY MAIL Complete, sign and date the enclosed proxy card(s), then return them in the enclosed postage paid envelope. The proxy materials we sent you contain important information regarding the proposal that you and other shareholders are being asked to consider. Please read the materials carefully. If you have any questions regarding the proposal, or need assistance with voting, you may call Computershare Fund Services, your Fund’s proxy solicitor, toll free at 866-963-6125. Thank you for your prompt attention to this matter. If you have already voted, we appreciate your participation.
